Citation Nr: 0806893	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  01-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a chronic eye 
disability, claimed as decreased visual acuity, to include as 
due to an undiagnosed illness.  
	
2.  Entitlement to service connection for anxiety disorder, 
to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1973 and from October 1990 to August 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
decreased visual acuity and anxiety disorder.  

The veteran testified at an April 2002 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in August 2003 and in December 2006.  Development has been 
completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  A chronic eye disability, claimed as decreased visual 
acuity, is not etiologically related to active service.  

3.  The veteran does not have a currently diagnosed anxiety 
disorder etiologically related to active service.  



CONCLUSIONS OF LAW

1.  A chronic eye disability, claimed as decreased visual 
acuity, to include as due to an undiagnosed illness, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Anxiety disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
July 2001 and May 2004 letters informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
A December 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notices were not received prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO cured any VCAA notice deficiency by 
issuing VCAA notice.  The RO subsequently readjudicated the 
case in a September 2007 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The Board also notes that in an August 
1995 addendum to his Persian Gulf VA examination in 1995, the 
veteran reported that he was being treated for his eye 
problems by a private ophthalmologist.  In accordance with 
the December 2006 Board remand order, the RO requested that 
the veteran provide the name, location, and approximate dates 
of treatment in a release form so that they could obtain 
records from the veteran's private eye doctor.  In a January 
2007 statement, the veteran indicated that he had no 
additional evidence to submit.  As the veteran has indicated 
that he has no additional evidence to submit, the Board finds 
that the record is complete and the case is ready for review.  
See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992) (holding that the duty to assist is not 
always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.)

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Effective on March 1, 2002, the term "chronic disability" was 
revised to "qualifying chronic disability," to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); See also 38 U.S.C.A. §§ 1117, 1118 
(West 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, 115 Stat. 976 (2001).  Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.

The Board notes that the veteran's DD Form 214 shows that he 
was ordered to active duty for operation Desert Storm/Shield, 
and that he served in Southwest Asia from November 29, 1990 
to June 25, 1991.  Thus, the Board finds that the veteran had 
active military service in the Southwest Asia theater of 
Operations and is a Persian Gulf War veteran.  See 38 C.F.R. 
§ 3.317(d).  Following a review of the medical evidence, 
however, the Board finds that the record does not provide a 
basis for service connection for a chronic eye disability or 
for anxiety disorder, to include as due to an undiagnosed 
illness.

The veteran contends that his various disabilities are due to 
service and exposure to chemical agent resistant coating 
(CARC) paint, oil fires, insect repellants, and nerve agent 
pills while serving in the Gulf War.

Service medical records do not reflect complaints, diagnoses, 
or treatment relating to a chronic eye disability or anxiety 
disorder during the veteran's time in service.  

A May 1993 service department note, associated with the 
veteran's service medical records, shows that the veteran was 
seen for a baseline pulmonary function test for exposure to 
toxic chemicals, described as paint and solvents after his 
separation from service.  He had normal pulmonary function 
tests.  The veteran complained of being tired all the time, 
trouble sleeping since returning from Desert Storm, and 
blurred vision. 

The record shows that the veteran was exposed to toxic 
chemicals in Southwest Asia, including Chemical Agent 
Resistant Coating (CARC) paint.  (See June 1997 service 
department Statement of Medical Examination Report; September 
1994 service department memorandum from the Office of the 
Adjutant General of the Florida National Guard, St. 
Augustine; October 1997 line-of-duty investigation report.)  
A report from the examining physician in September 1997 noted 
the veteran's exposure to CARC paint and other chemical 
agents.  He noted that while the affects of long-term, low 
level exposure were not completely understood, such exposure 
can affect the peripheral nervous and respiratory systems and 
cause symptoms similar to Gulf War Syndrome.  He also stated 
that chronic low level exposure to these chemicals may cause, 
in pertinent part, transient subclinical signs and symptoms 
such as blurred vision.

On a VA Persian Gulf examination in July 1995, the veteran 
was assessed with decreased visual acuity.  The veteran was 
wearing corrective lenses.  It was noted that further 
evaluation was needed by ophthalmology.  The veteran was also 
assessed with possible anxiety adjustment from the Persian 
Gulf.  The veteran had a history of waking up 2 to 3 times a 
night after he initially returned from the Persian Gulf; 
however, these symptoms were improved.  The examiner stated 
that this was most likely an adjustment reaction from the 
experience in the Persian Gulf.  The veteran reported that 
this had improved greatly and no further evaluation was 
needed at that time.  A July 1995 addendum notes that the 
veteran declined an ophthalmology consultation.  

During a March 1999 VA psychiatric examination, the veteran 
was assessed with generalized anxiety disorder.  The examiner 
did not provide an opinion with regard to etiology.  

During a March 1999 VA visual examination, the veteran 
indicated that he had no eye injuries and no eye infections 
while in service.  The veteran reported that he did not wear 
glasses before Desert Storm.  He had an uncorrected visual 
acuity of 20/50 in the right eye and 20/40 in the left eye.  
Examination of the eyes revealed a visual acuity of 20/20 in 
each eye with proper correction.  The cornea, anterior 
chamber, lens, media, and fundus of both eyes were perfectly 
normal.  Glaucoma was not present in either eye.  The veteran 
had no ocular abnormalities. 

Although a VA eye examination was conducted in August 2004, 
the examiner did not render a diagnosis, nor did he provide a 
response to any of the specific questions requested.  The 
report showed that the veteran had decreased visual acuity, 
but did not indicate the specific nature of the impairment.

During an October 2004 VA psychiatric examination, the 
veteran was assessed with  post-traumatic stress disorder.  
The examiner reviewed the veteran's claims file and history.  
He stated that the diagnosis of PTSD was more correct than 
the veteran's previously entered generalized anxiety 
disorder, though there was much overlap in the description of 
these conditions by the DSM-IV.  The examiner found that PTSD 
was at least as likely as not related to service.  The Board 
notes that it appears that during the pendency of this 
appeal, service connection was granted for PTSD.  See March 
23, 2007 Rating Decision.  At issue currently, is whether the 
veteran has a diagnosed anxiety disorder which is 
etiologically related to service.

A VA examination was competed in May 2007.  The examiner 
reviewed the veteran's history.  The veteran was assessed 
with reduced vision without glasses secondary to hyperopia 
and presbyopia, but his vision could be corrected to 20/20 in 
both eyes.  He had early, visually insignificant cataracts in 
both eyes.  All other ocular health findings were within 
normal limits.  In a July 2007 addendum, the examiner 
indicated that he had reviewed the veteran's claims file.  He 
stated that there was no indication of any ophthalmic disease 
or injury acquired while in service.  Based on the 
information in the claims file and VA examinations, the 
veteran was determined to have normal aging visual dependence 
upon glasses due to presbyopia and refractive error with 
normal best corrected visual acuity. 

The veteran is not shown to have an undiagnosed illness or 
qualifying chronic disability within the meaning of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The veteran has been 
diagnosed with generalized anxiety disorder, reduced vision 
secondary to hyperopia and presbyopia, and cataracts in both 
eyes.  Thus, the Board finds that service connection based on 
the provisions that contemplate qualifying chronic disability 
due to undiagnosed illness is not warranted.

The veteran is not shown to have a chronic eye disability 
that was incurred in service.  The record does not show any 
in-service findings pertaining to a chronic eye disability.  
The veteran was noted to have complaints of blurred vision in 
May 1993, over a year after his separation from service.  His 
reduced vision or decreased visual acuity is not shown to be 
due to service or to a chronic eye disability.  A March 1999 
VA examination indicates that the veteran had no ocular 
abnormalities.  A May 2007 VA examiner found no indication of 
any ophthalmic disease or injury acquired while in service.  
Further, he indicated that the veteran's reduced vision was 
secondary to hyperopia and presbyopia and that this was 
normal aging visual dependence.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The 
veteran was diagnosed with anxiety disorder at the time of a 
March 1999 VA psychiatric examination.  However, an October 
2004 VA examiner found that the veteran did not have anxiety 
disorder, but instead indicated that the veteran had PTSD.  
Although the October 2004 VA examiner opined that PTSD was 
related to service, medical evidence of record does not show 
that the veteran has currently a separately diagnosed anxiety 
disorder which is related to service.  As the record contains 
no medical nexus between a currently diagnosed anxiety 
disorder and service, the Board finds that service connection 
for anxiety disorder is not warranted.  

The Board has considered the assertions advanced by the 
veteran in connection with his current claim.  The Board 
acknowledges the veteran's belief that he has reduced visual 
acuity and anxiety which are related to service.  The Board 
emphasizes, however, that the claim turns primarily on the 
medical evidence in this case and the veteran simply is not 
competent in this case to render a probative opinion on such 
a matter in view of the expert opinions of record.  Where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993))

C.  Conclusion

The veteran is not shown by competent medical evidence to 
have a chronic eye disability, claimed as decreased visual 
acuity, or an anxiety disorder which was incurred or 
aggravated in service.  An undiagnosed illness did not 
manifest within the applicable period following the veteran's 
separation from service.  Finally, no nexus has been 
established between the veteran's claimed disabilities and 
his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a chronic eye disability, claimed as decreased 
visual acuity, etiologically related to active service.  The 
preponderance of the evidence is against finding that the 
veteran anxiety disorder etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.



ORDER

Service connection for a chronic eye disability, claimed as 
decreased visual acuity, is denied.

Service connection for anxiety disorder is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


